Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: T1516.10367US02
Filling Date: 7/29/19
Priority Date: 8/30/2017
Inventor: Chang et al.
Examiner: Bilkis Jahan


DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Shrivastava et al (US 2015/0008476 A1).

Regarding claim 7, Shrivastava discloses a semiconductor device (Figures 6A, 6B), comprising: a first region 103 (Para. 44) disposed at a first side (bottom) of a first gate 119a (Paras. 139, 199);

a second region R2 disposed at the first side (bottom) of the first gate 119a;

a third region 107 (Para. 49) coupled to the first region 131’ (right top), 

a fourth region 106 (Para. 49) coupled to the second region (top portion): 

a fifth region 519b” (Para. 138) disposed between the first region 103 and the third region 107; and a sixth region 520a” (Para. 138) disposed between the second region 101 and the fourth region 106, 
wherein the first region 103 and the third region 107 are configured to receive a first voltage VDD, the second region R2 and the fourth region 106 are configured to receive a second voltage VSS, and the fifth region 519b” and the sixth region 520a” are 

Regarding claim 8, Shrivastava discloses the semiconductor device of claim 7, wherein the first gate 119a is arranged across and extending from a first active area of a first type (active gate and active channel) to a second active area of a second type 519” (dummy gate with dummy channel), wherein the first type 119a (active channel) is different from the second type 519” (dummy channel).

Regarding claim 9, Shrivastava discloses the semiconductor device of claim 7, further comprising: a first metal contact 141 configured to couple (couple through VSS and VDD) the fifth region 519b” and the sixth region 520a”.

Regarding claim 10, Shrivastava discloses the semiconductor device of claim 7, further comprising: a seventh region 101 (portion between 103 and 519b”) disposed between the first region 103 and fifth region 519b”;
an eighth region (portion underneath 537) disposed between the second region R2, 126 (Para. 164) and the sixth region 520a”; and a second metal contact 144 (Para. 90) configured to couple (coupled through the VDD and VSS) the seventh region 101 (portion between 103 and 519b”) to the eighth region (portion underneath 537).

Regarding claim 11, Shrivastava discloses the semiconductor device of claim 10, wherein the seventh region 101 (portion between 103 and 519b”) and the eighth region 

Regarding claim 12, Shrivastava discloses the semiconductor device of claim 7, further comprising:
a current path formed by the first region 103, the third region 107, the fourth region 106, and the second region R2.

Regarding claim 14, Shrivastava discloses a semiconductor device (Figs. 6A, 6B), comprising:
a plurality of gates 119a, 120a (Paras. 138, 139) each arranged above and across a first active area (underneath the gate 119a) and a second active area (underneath the gate 120a), wherein the second active area 120a is different from the first active area 119a, a first metal contact 141 (Para. 84) configured to connect a first region 103 and a second region 104 of the first active area 119a to a first voltage VDD; and

a second metal contact 144 (Para. 90) configured to connect a third region 106 and a fourth region 107 of the second active area120a to a second voltage VSS,

wherein at least two first gates 119a, 120a (Para. 199) of the plurality of gates are arranged between the first region 103 and the second region 104, and between the third region  106 and the fourth region 107 and a number of the first gates is an even number 119a, 120a.

Allowable Subject Matter
Claims 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 and 26 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 7-25 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896